Title: To Benjamin Franklin from the Prince de Ligne, 12 October 1784
From: Ligne, Charles-Joseph-François- Lamoral-Alexis, prince de
To: Franklin, Benjamin


				
					Monsieur
					Bruxelles Ce 12 8bre 1784.
				
				Sans oser Me flatter que L’admiration que vous m’avés Causée Sans cesse ait eté remarquée par vous, Je ne reclame que votre obligance; elle parai Suivre Le genie. Et les ames les plus fermes Sont toujours les plus Sensibles. C’est un Jeune gentil-homme de ce pays cy. Il S’appelle M. De vaux qui avec une fortune honnête, qui le ferait vivre icy dans l’oisiveté, voudrait l’Augmenter par le travail. Un parti aussi Considerable, Merite de l’interêt.
				Je vous prie, Monsieur, de vouloir bien le recommander Comme un excellent Sujet, qui peut etre sera utile. M. De Bordieu le Connait deja. Vous Saurés Mieux que Moi, Auprés de qui il faudra proteger M. De vaux qui Compte S’associer à La maison Scholet, pour faire un Commerce Considerable.
				
				Recevés Les assurances, Non de tous Les Sentimens que vous M’avés inspirés, Car Cela Serait trop long: Mais au Moins du respect, et de l’attachement avec le quel J’ai L’honneur d’etre Monsieur Votre trés humble et trés obeissant Serviteur
				
					
						Le Prince de Ligne
					
				
			 
				Notation: Le Prince de Ligne 12 Oct. 1784.—
			